DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 01/26/2021 added claims 9 and 10.  Claims 1 and 3-10 are pending and rejected.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyam (US 20140320970 A1) in view of Fukui (US 20150168610 A1).
Regarding claims 1 and 10, Kamiyam teaches an optical body (Fig. 1-5) comprising: a concave-convex structure (6) formed on a surface of a base material (4), wherein an average period of concavities and convexities of the concave-convex structure is equal to or shorter than a wavelength belonging to a visible light band ([0069]), and a standard deviation of differences between respective positions of bottom faces of the concavities of the concave-convex structure in a normal direction of a flat surface of the base material and a median of the positions of the bottom faces is greater than or equal to 25 nm and less than or equal to 200 nm ([0021], [0076]).  
Kamiyam does not explicitly teach a standard deviation of differences between respective positions of vertexes of the convexities of the concave-convex structure in the normal direction of the flat surface of the base material and a median of the positions of the vertexes is greater than or equal to 35 nm.
Fukui further teaches a standard deviation (σ) of differences between respective positions of vertexes of the convexities of the concave-convex structure in the normal direction of the flat 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kamiyam with Fukui; because it improve the optical properties in the oblique direction and to provide wide-viewing angle properties (Fukui; [0223]).  Furthermore, it would “improve sliding properties remarkably as compared to when the antireflective article has only fine protrusions having the same height” and prevent uniform damage in a local region (Fukui; [0019], [0137], [0147], [0175], [0179]).
Regarding clams 3, Kamiyam further teaches wherein a Y value that is a luminous reflectance of the optical body is equal to or lower than 0.2%, and the absolute values of reflection hues a* and b* of the optical body are equal to or smaller than 1.  According the specification, the structure claimed in claim 1 consequently has the above properties; hence it necessarily follows that the optical body taught by Fukui also has the properties claimed in claim 3.
Regarding claim 4, Kamiyam further teaches an average reflectance of the optical body in a wavelength band from 380 nm to 780 nm is equal to or lower than 0.2%.  According the specification, the structure claimed in claim 1 consequently has the above properties; hence it necessarily follows that the optical body taught by Fukui also has the properties claimed in claim 4.
Regarding claim 5, Kamiyam does not explicitly teach a macro concave-convex structure formed on the surface of the base material to be superimposed on the concave-convex structure.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kamiyam with Fukui; because it suppress the occurrence of appearance defects (Fukui; [0174]).
Regarding claim 7, Kamiyam further teaches a planar array of the convexities or concavities of the concave-convex structure is a random array ([0021], [0076], [0085]).  
Regarding claim 8, Kamiyam further teaches a display device comprising: the optical body according to claim 1 ([0100]).
Regarding claim 9, the combination of Kamiyam and Fukui consequently results in wherein respective positions of the bottom faces of the concavities of the concave-convex structure in the normal direction of the flat surface of the base material vary randomly, and respective positions of the vertexes of the convexities of the concave-convex structure in the normal direction of the flat surface of the base material vary randomly ([0031], [0033], [0035], [0050], [0083]-[0085], [0087]-[0090], and Fig. 5 of Kamiyam; [0124] and Fig. 4 of Fukui).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiyam in view of Watanabe (US 20100177398 A1).
Regarding claim 6, Kamiyam does not explicitly teach a planar array of the convexities or concavities of the concave-convex structure is a hexagonal grid shape or a square grid shape.  But Kamiyam suggests having a hexagonal grid shape or a square grid shape ([0087]-[0090]).

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Fukui with Watanabe; because it makes it possible to prevent softening or melting of the substrate and enable continuous embossing ([0134], Watanabe).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are found not persuasive; hence the rejection/s of claims 1 and 3-8 are maintained. 
Regarding claim 1, applicant/s argue, 
As Applicant noted in the previous response, the proposed modification to Kamiyam would render Kamiyam unsuitable for its intended purpose. In particular, Kamiyam requires that the height of its vertexes are the same in order to improve abrasion resistance. To this end, Kamiyam thus discloses an optical article that may have varied heights of the bottom faces (Figure 3B), but specifically provides reasons why altering the vertexes of the same height is not desirable: doing so would either destroy the abrasion resistance of the film or the abrasion resistance of the manufacturing molding plate. Accordingly, altering Kamiyam in the manner alleged in the Office Action (by altering the vertexes of the same height) would not have been obvious to a person having ordinary skill in the art.
In response, the position set forth in the pending Office Action is that the proposed alteration of Kamiyam would not render Kamiyam inoperable for use as an anti-reflection device, and even if the abrasion resistance were reduced, Kamiyam would still be operable as an anti-reflection device if its same-height peaks were 
Applicant respectfully disagrees because the Office Action does not appear to properly appreciate Kamiyam’s disclosure. Kamiyam is concerned with a mold plate that has anti-abrasion properties. Kamiyam discusses in Paragraph No. [0006] that in the prior art, part of the anti-reflective films would stick to the molds therein during production, thereby degrading the mold and requiring the replacement of the mold. This resulted in a large increase in operating costs. See Paragraph Nos. [0007] and [0008] of Kamiyam. Thus, Kamiyam discloses a mold plate that does not suffer from this abrasion problem.
The problem with the position set forth in the Office Action is that in order to change the anti-reflective film in Kamiyam, the mold plate in Kamiyam would need to be altered in a manner that would destroy the entire purpose of Kamiyam’s disclosure. This is because the mold plate in Kamiyam produces the anti-reflection film therein. Any change to the anti-reflection film in Kamiyam therefore needs to be made by changing the mold plate. According to the Office Action, it would have been obvious to have altered the antireflection film in Kamiyam in order to have the differing peak heights disclosed in Fukui. However, the Office Action does not appreciate that in order to make this change in Kamiyam, the mold plate would 
Based on the above, Applicant respectfully maintains that it would not have been obvious for a person having ordinary skill in the art to have altered Kamiyam in the manner alleged in the Office Action for the reason that doing so would require destroying the operability of the mold plate in Kamiyam, thus creating the very problems in the mold plate that Kamiyam sought to avoid.  (Remarks; p. 7-10).
Examiner respectfully disagrees.  Contrary to applicant/s’ assertion that the abrasion resistance property of the mold depends on vertexes height of the optical article, the abrasion resistance property of the mold plate 5, as shown in Fig. 3A, depends of the multi-peak minute convex portion 63A ([0075] of Kamiyam).  Paragraph [0075] specifically discloses, “[t]herefore, the anti-reflection article manufacturing mold plate 5 in which the multi-peak minute convex portion with multiple peaks is present is excellent in terms of abrasion resistance compared to the case of only the single-peak minute convex portion.”  The modification of the Kamiyam as taught by Fukui, where Fukui teaches varying the height of the convex portions, does not affect 
Furthermore, applicant/s also argue, 
Applicant also respectfully submits that the presently claimed invention exhibits unexpectedly superior results not disclosed in Kamiyam. In an embodiment of the presently claimed invention, by reducing the wavelength dependence of reflectance, the optical body according to the presently claimed invention can lower the reflectance over a wide wavelength band. In addition, embodiments of the presently claimed invention have small absolute values of reflection hues “a” and “b,” and thus reflected light has no color, which is another attribute not disclosed by Kamiyam. Another unexpected result of the presently claimed invention not disclosed in Kamiyam is that embodiments of the presently claimed invention make it possible to dramatically reduce the visual reflectance value (the Y value).  (Remarks; p. 10-13).
Examiner respectfully disagrees.  The prior art examples provided in the application have unevenness in concavities and convexities of 6.5/16.6 and 9.5/32.7, respectively.  On the other hand, Kamiyam and Fukui teach unevenness in concavities and convexities of 10-50 and 59.  Since, absolute values of reflection hues “a”/“b” and visual reflectance value are necessary and direct results of the unevenness in concavities and convexities, it is logical to conclude that the optical articles of Kamiyam and Fukui would have the same absolute values of reflection hues “a”/“b” and visual reflectance value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882